Citation Nr: 0615717	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-39 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.  

Prior to the veteran's submission of the claim which resulted 
in the current appeal, the veteran had perfected appeals for 
claims of entitlement to service connection for bilateral leg 
and knee disabilities.  In a March 2004 statement from the 
veteran's representative, it was noted that the claims were 
being withdrawn.  The issues are no longer in appellate 
status.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, nor is the veteran's 
current bilateral hearing loss disability etiologically 
related to his active service, to include in-service noise 
exposure.

2.  Tinnitus was not manifested in service or for many years 
thereafter, nor is the veteran's current tinnitus 
etiologically related to his active service, to include in- 
service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.   38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VCAA letters from April 2003 and January 2005 advised the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought and the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Board also notes that the January 2005 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO did issue 
appellant VCAA letters in April 2003 and January 2005 that 
notified the veteran of what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  The April 2003 
notice was provided to the veteran prior to the adjudication 
of the claims.  The contents of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his bilateral hearing loss 
and tinnitus, or an effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board further notes that the 
appellant's status as a veteran has never been contested.  VA 
has always adjudicated his claims based on his status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
audiological examinations, private medical records, and 
service medical records.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The veteran was afforded VA audiological examinations in June 
2002 and August 2004.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports contain sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury or disease occurred in service alone is not enough; 
there must be a chronic disability resulting from that 
injury.  See 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. 
§ 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
At the time of the most recent VA examination which was 
conducted in August 2004, audiometric testing reveal auditory 
thresholds of greater than 40 decibels for several of the 
relevant frequencies in each ear.  

The Board finds there is no competent evidence of record 
documenting the presence of hearing loss or tinnitus in the 
service medical records.  In his April 2003 statement, the 
veteran stated that during his time in service on board a 
ship, he had reported a ringing sensation in his ears to a 
doctor, who had assured him that the ringing would go away 
with time.  There is no documentation in the service medical 
records to support this allegation.  At the time of the 
veteran's enlistment examination which was conducted in June 
1948, testing revealed that his hearing was 15/15 
bilaterally.  Significantly, at the time of the service 
separation examination which was conducted in June 1952, 
whispered voice testing revealed that hearing was 15/15 
bilaterally.  Clinical evaluation of the ears including 
auditory acuity was determined to be normal at that time.  
The Board finds the objective evidence of record in the 
service medical records is more probative than the veteran's 
allegations made many years after the fact.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  It is further noted that not only may the 
veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Board finds there is no competent evidence of record 
demonstrating that the veteran suffered hearing loss to a 
compensable degree within one year of discharge from service 
which would allow for a grant of service connection on a 
presumptive basis.  There is no medical documentation of the 
presence of hearing loss or tinnitus for many years after the 
veteran's discharge.  The Board notes that in a June 2002 
statement, the veteran asserts that the discharge physical 
should have said that he had bilateral hearing loss.  
Collectively, writings from the veteran in January 2004 , 
April 2004, October 2004, January 2005 and February 2005 
indicate that he reported his complaints about his hearing 
disability to a VA examiner in Oakland within one week after 
discharge.  Allegedly, the veteran's hearing at that time 
went untested and undocumented since, according to the 
examiner, his hearing loss did not amount to a 10% disability 
rating.  The Board notes that the Court has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence." See Robinette v. Brown, 8 Vet. App. 69 
(1995).  While there is no documentation of these 
allegations, even if the Board accepted them as true, they 
would actually weigh against a finding of the presence of 
hearing loss to a compensable degree within one year of the 
veteran's discharged based on what the VA examiner supposedly 
informed the veteran.  

The Board finds that there is no chronicity or continuity of 
symptomatology after service.  When the veteran was afforded 
a VA examination in connection with his claim for service 
connection for a back injury in August 1952, he registered a 
score of '20/20' in each ear with negative findings of a 
hearing disability.  The veteran contends in his February 
2005 statement that his June 1952 application for 
compensation included verbal statements to the examiner about 
his hearing loss and ringing sensation in his ears.  A review 
of the June 1952 document reveals that the veteran only 
submitted a claim for a back injury at that time.  The Board 
finds the June 1952 document to be more probative than the 
veteran's statements made many years after the fact.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The Board finds that 
the preponderance of the probative demonstrates that the 
veteran did not claim hearing loss or tinnitus in 1952 when 
he submitted his claim for service connection for a back 
injury.  The Board finds this evidence also weighs against a 
finding of continuity of symptomatology after the veteran's 
discharge from active duty.  

The first objective evidence of record of the presence of 
tinnitus and hearing loss is included in an August 1974 
private clinical record.  The veteran reported a 25 year 
history of being a sheet metal worker but did not mention his 
active duty service.  It was noted that the disability was 
probably noise induced and the veteran was advised to wear 
ear plugs.  Neither tinnitus nor hearing loss was linked back 
to the veteran's active duty service.  The Board finds there 
is a complete lack of objective evidence of any complaint, 
treatment, or diagnosis of hearing loss or tinnitus for 
approximately twenty years after separation from service.  
This lengthy period without treatment suggests that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board finds the preponderance of the evidence 
demonstrates that there is no causal link between the 
veteran's current hearing loss and tinnitus and his active 
duty service.  Private medical records beginning in 1989, 
document the veteran receiving treatment for problems with 
hearing aids.  Audiological testing was also conducted at 
that time and further private audiological evaluations were 
conducted in 1989, 2002, and 2004.  These records do not 
indicate, in any way, that the hearing loss was linked to the 
veteran's active duty service.  

The first evidence of record indicating that the veteran had 
hearing loss which was due to his active duty service is 
included in a June 2002 VA clinical record.  At that time, 
the veteran reported that he had hearing loss since his 
discharge from active duty and reported that his hearing loss 
had been stable and had not changed over that period of time.  
The physician, however, did not link the disability to 
active-duty service.  

In August 2004, the veteran was afforded a VA audiological 
examination for his claim.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
75
85
95
LEFT
20
55
60
65
90

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 78 in the left ear.  The 
examiner diagnosed the veteran as having profound 
sensorineural hearing loss, in the right ear; and borderline 
normal/mild sloping to severe sensorineural hearing loss, in 
the left ear.  

The veteran reported to the VA examiner that from 1952-1981, 
his occupation was a sheet metal worker exposed to riveting 
and shipping.  He had been seen in June 2002 for his initial 
VA audiological exam, when he was first issued his hearing 
aids.  The examiner noted that at the June 2002 exam, the 
veteran denied tinnitus or past ear surgery.  

After reviewing the veteran's claims file, the VA audiologist 
rendered a medical opinion in conjunction with the August 
2004 examination.  The audiologist stated that the veteran's 
first claim for hearing loss and tinnitus was made 50 years 
after discharge, during which time he had nearly 30 years of 
significant occupational noise exposure as a sheet metal 
worker.  The audiologist opined that the hearing loss and 
tinnitus were not service-connected disabilities, but rather 
attributed to the veteran's civilian occupation as a sheet 
metal worker.

The only competent evidence of record which provides a link 
between the veteran's active duty service and tinnitus or 
hearing loss is included in a February 2004 letter from 
Delphine Huang, MD, who states the veteran suffered from 
hearing loss and tinnitus in service because of exposure to 
overhead aircraft and paint chipping.  The Board notes, 
however, that the examiner did not account for the many years 
of post-service noise exposure the veteran had.  
Additionally, the report does not indicate that the examiner 
reviewed any of the veteran's clinical records.  Moreover, 
the March 2004 audiological exam, conducted under Dr. Huang's 
direction, revealed that the veteran had a negative history 
for tinnitus.

In contrast, the VA audiologist's August 2004 medical opinion 
provided a rationale based upon the nature and configuration 
of the hearing loss.  Significantly, this opinion was based 
both on the audiology testing and on a review of the 
veteran's claims file.  Therefore, the Board affords 
considerably more weight to the August 2004 VA opinion than 
to the statements contained in Dr. Huang's opinion.  Among 
the factors for assessing the probative value of a medical 
opinion are the examiner's access to the claims file, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  For the reasons set forth 
above, the Board finds that the opinion rendered in the 
August 2004 VA examination report is clearly more probative 
than the bare statements contained in Dr. Huang's opinion.

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed hearing loss and 
tinnitus were caused by exposure to loud aircraft engines, 
chipping paint guns, and weapons while working aboard a naval 
aircraft carrier; and that since his brother, who served with 
him on the same ship and at the same time, had his hearing 
loss deemed service-connected, the veteran's hearing loss 
should too be recognized as such.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

The veteran further asserts in both his October 2004 
substantive appeal and February 2005 statement that his 
brother is the only witness to the claimed events, but the 
veteran has neither submitted any lay statements, nor has 
indicated what these statements, if any, from his brother 
would assert.  The Board finds the veteran's brother's 
statements would be lay evidence offered in lieu of a medical 
opinion regarding service connection does not have any 
probative value.  The veteran's brother is not a medically 
trained professional qualified to render such a medical 
opinion.  See 38 C.F.R. § 3.159(a)(1)-(2).

In sum, the veteran's claims for service connection for 
hearing loss and tinnitus both must fail for lack of any 
competent evidence of an in-service disability, a lack of 
continuity of symptomatology and based on the fact that the 
preponderance of the competent evidence demonstrates that 
there is no causative nexus between these claimed 
disabilities and his active service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's  
claims of service connection for bilateral hearing loss and 
tinnitus.  Consequently, the provisions of § 5107(b) are not 
applicable. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


